J-S20004-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

CHARLES E. CARLSON, III

                            Appellant                 No. 106 WDA 2015


                Appeal from the PCRA Order December 22, 2014
                In the Court of Common Pleas of Beaver County
              Criminal Division at No(s): CP-04-CR-0002338-1999


BEFORE: PANELLA, J., OLSON, J., and PLATT, J.*

JUDGMENT ORDER BY PANELLA, J.                         FILED APRIL 15, 2016

        On August 17, 2012, Carlson filed a petition pursuant to the Post

Conviction Relief Act (“PCRA”), asserting that the mandatory life sentences

that he was serving had been declared unconstitutional by the Supreme

Court of the United States in Miller v. Alabama, 132 S.Ct. 2455 (2012). It

is undisputed that Carlson was under age 18 at the time he committed the

murders for which he received life sentences. See Appellee’s Brief, at 1. The

PCRA court deferred action on Carlson’s petition pending the Supreme Court

of Pennsylvania’s decision in Commonwealth v. Cunningham, 81 A.3d 1

(Pa. 2013).


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S20004-16


      After the Pennsylvania Supreme Court held that Miller was not an

avenue of relief on collateral review, the PCRA court denied Carlson’s

petition. This timely appeal followed.

      While this appeal was pending, the Supreme Court of the United

States held, in Montgomery v. Louisiana, 136 S.Ct. 718 (2016), that

Miller was retroactive and provided a remedy on collateral review.

Montgomery therefore overruled Cunningham.

      As a result, we reverse the PCRA court’s order dismissing Carlson’s

petition, vacate the judgment of sentence, and remand for re-sentencing

pursuant to Miller and Montgomery.

      Order reversed. Judgment of sentence vacated.   Case remanded for

resentencing. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/15/2016




                                     -2-